Form G-4
              Case 19-08467 Doc 32-2 Filed 08/07/19 Entered 08/07/19 13:43:14                                          Desc
                        Statement Accompanying Relief From Stay Page 1 of 1
                                                   REQUIRED STATEMENT
                                         TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

      All Cases:        Debtor(s)     Joseph M.A. Charles                                  Case No. 19-08467           Chapter      13

                                        U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
                                        FOR STRUCTURED ASSET SECURITIES
                                        CORPORATION MORTGAGE PASS-THROUGH
      All Cases:        Moving Creditor CERTIFICATES, SERIES 2007-BC4              Date Case Filed                            3/25/19

      Nature of Relief
                                        Lift Stay        Annul Stay         Other (describe)
      Sought:

      Chapter 13:              Date of Confirmation Hearing    08/26/2019           or Date Plan Confirmed

      Chapter 7:                No-Asset Report Filed on
                                No-Asset Report not Filed, Date of Creditors Meeting

      1.          Collateral
                  a.  Home
                  b.  Car        Year, Make, and Model
                  c.  Other (describe)

      2.          Balance Owed as of 07/16/2019          $235,357.08
                  Total of all other Liens against Collateral $0.00

                  In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      3.
                  amounts and dates of all payments received from the debtor(s) post-petition.

      4.          Estimated Value of Collateral (must be supplied in all cases) $131,000.00, per Debtor's Schedules

      5.          Default
                  a.  Pre-Petition Default as of petition date
                      Number of months      40                Amount          $51,703.58

                  b.           Post-Petition Default
                         i.           On direct payments to the moving creditor
                                     Number of months     4             Amount          $2,184.60

                         ii.           On payments to the Standing Chapter 13 Trustee
                                      Number of months                 Amount

      6.        Other Allegations
                 a.  Lack of Adequate Protection § 362(d)(1)
                      i.        No insurance
                      ii.       Taxes unpaid               Amount           $
                      iii.      Rapidly depreciating asset
                      iv.       Other (describe)

                  b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                  c.      Other "Cause" § 362(d)(1)
                         i.      Bad Faith (describe)
                         ii.     Multiple Filings
                         iii.    Other (describe)

                  d.     Debtor's Statement of Intention regarding the Collateral
                         i.  Reaffirm        ii.  Redeem          iii.  Surrender         iv.  No Statement of Intention Filed

      Date:      August 7, 2019                                                                 /s/ Brenda Likavec
      (Rev. 12/21/09)                                                                           Counsel for Movant
